                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



Keith Henderson,                                     Civ. No. 18-2828 (MJD/BRT)

                    Petitioner,

v.
                                                           Order
Eddie Miles, Warden, MCF-Stillwater,

                     Respondent.



Zachary A. Longsdorf, Esq., Longdsorf Law Firm, PLC, counsel for Petitioner.

Brittany D. Lawonn, Esq., Assistant County Attorney, Hennepin County
Attorney’s Office, counsel for Respondent.



      The above matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Becky R. Thorson dated June

17, 2019. Petitioner has objected to the conclusions and recommendations in the

Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court will ADOPT the Report and Recommendation in its entirety.
     IT IS HEREBY ORDERED that:

     1.    Respondent’s Motion to Dismiss (Doc. No. 11) is GRANTED;

     2.    Petitioner’s petition for a writ of habeas corpus (Doc. No. 1) is

DENIED;

     3.    Petitioner’s request for a certificate of appealability is DENIED; and

     4.    This action is DISMISSED WITH PREJUDICE.

     LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: August 28, 2019                       s/ Michael J. Davis
                                            MICHAEL J. DAVIS
                                            United States District Court




                                        2
